DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,622,835. Although the claims at issue are not identical, they are not patentably distinct from each other.
Pending Application
U.S. Patent No. 10,622,835
1. An edge unit, comprising:
1. A distributed energy system edge unit, comprising:
a power grid interface;
a power distribution section, the power distribution section including a power grid interface that transfers power between the distributed energy system edge unit and a power grid,

and one or more power interfaces that transfers power between the edge unit and one or more power devices;
a processing unit coupled to the power grid interface and the one or more device interfaces, the processing unit including 
   a processing unit coupled to the power distribution section and providing control signals to the power grid interface and the one or more power device interfaces, the processing unit including a processor, a memory coupled to the processor, and a communication interface coupled to the processor, the communication interface providing communications with other devices, the processing unit executing software according to state functions, the state functions including
a communication state that allows communications with an external entity;
a communication state coupled to the control and monitor state that allows communications of characterization parameters and current state parameters with the other devices and receives an instruction set from the other devices that includes a set that the edge unit is to perform;

a control and monitor state, the control and monitor state coupled to characterization parameters that characterizes operation of capabilities of the power distribution section, current operating parameters that describes the current operating parameters of the power distribution section, and unit state data that describes the current operation of the power distribution section,
a check unit state that communicates with the control and monitor state and provides a unit state data;
a check unit state that measures current parameters of the power distribution section to determine and provide the unit state data;
wherein the control and monitor state and the communication state provide an instruction data set, current operating parameters according to the unit state data, the instruction set data, and a characterization parameter data, and
wherein the control and monitor state sets current operating parameters according to the unit state data, the instruction set data, and the characterization parameter data to conform with the instruction set, and
wherein the control and monitor state provides control signals to the power grid 


wherein the control and monitor state includes a configuration command executor, a plurality of programs, each of the plurality of programs receiving a configuration from the configuration command executor and each of the plurality of programs generating a mode that describes an action; a negotiator that receives a vote provided by each of the plurality of programs identifying one of the modes for each of the plurality of programs to execute, the negotiator choosing a winning mode to execute based on the vote; and a mode enforcer receiving the winning mode from the negotiator, generating the current operating parameters based on the winning mode, and providing instructions to the power distribution section to execute the current operating parameters. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: communication state that allows communications with an external entity in claim 1, control and monitor state that communicates with the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 14-20 referring to “edge unit”, however, each of claims 14-20 is directly or indirectly depends on independent method claim 11, appropriate corrections are needed to correct claim preambles. 
Claims 1-2, 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “communication state that allows communications with an external entity” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. There is no disclosure of any particular structure, either explicitly or inherently, 
Claim limitation “control and monitor state that communicates with the communication state” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. There is no disclosure of any particular structure, either explicitly or inherently, to perform the communication. The use of the term “communicates” is not adequate structure for performing the communication because it does not describe a particular structure for performing the function. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “check unit state that communicates with the control and monitor state and provides a unit state data” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate 
Claim limitation “control and monitor state and the communication state provide an instruction data set, current operating parameters” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. There is no disclosure of any particular structure, either explicitly or inherently, to perform the data communication. The use of the term “provide” is not adequate structure for performing the data communication because it does not describe a particular structure for performing the function. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “control and monitor state provides control signals to the power grid interface and the one or more device interfaces” invokes 35 U.S.C. 112(f) or pre-AIA  
Claim limitation “programs receiving a configuration from the configuration command executor and each of the plurality of programs generating a mode” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. There is no disclosure of any particular structure, either explicitly or inherently, to perform the data receiving. The use of the term “receiving” is not adequate structure for performing the data receiving because it does not describe a particular structure for performing the function. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed 
Claim limitation “negotiator that receives a vote from each of the plurality of programs and chooses a winning mode to execute” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. There is no disclosure of any particular structure, either explicitly or inherently, to perform the data receiving and mode selecting. The use of the terms “receives” and “chooses” not adequate structure for performing the data receiving and mode selecting because it does not describe a particular structure for performing the function. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “mode enforcer receiving the winning mode from the negotiator, generating the current operating parameters based on the winning mode, providing instructions to one or more interface drivers” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. There is no disclosure of any particular structure, either explicitly or inherently, to perform the data receiving, 
Claim limitation “interface drivers provide operating signals to the power grid interface and the one or more device interfaces” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. There is no disclosure of any particular structure, either explicitly or inherently, to perform the data providing. The use of the term “provide” is not adequate structure for performing the data providing because it does not describe a particular structure for performing the function. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structures to perform the claimed functions regarding to perform communications, state monitoring, data providing. The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function regarding to data receiving, mode selecting, parameters generating, and instructions providing. The specification does not . 
Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function regarding to operating signals providing. The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akyol et al. (hereinafter “Akyol”) (US 20130036311 A1).
Claims 1 and 11, Akyol teaches an edge unit and a method of operating a distributed energy system edge unit [abstract], comprising: 
a power grid interface [methods, apparatus, and systems for monitoring and using data in an electric power grid - see abstract]; 
one or more device interfaces [the computer-executable instructions include instructions for implementing an authorization and authentication module for validating a software agent received at the network interface; instructions for implementing one or more agent execution environments for executing agent code that is included with the software agent and that causes data from the sensor to be collected; and instructions - see paragraph 0008]; 
a processing unit coupled to the power grid interface and the one or more device interfaces [a system comprising a sensor for measuring an electrical characteristic of a power line, electrical generator, or electrical device, a network interface; a processor - see paragraph 0008], the processing unit including:
 a communication state that allows communications with an external entity [outgoing software agent comprises executable code for collecting data indicative of an operational stale of one or more distributed generators coupled to the power grid, and the incoming software agent includes the data indicative of the operational state of the one or more distributed generators - see paragraph 0011]; 
a control and monitor state that communicates with the communication state; a check unit state that communicates with the control and monitor state and provides a unit state data [outgoing software agent comprises executable code for collecting data indicative of operational state of one or more distributed generators coupled to the power 
wherein the control and monitor state and the communication state provide an instruction data set, current operating parameters according to the unit state data [a sensor for measuring an electrical characteristic of a power line, electrical generator, or electrical device, a network interface - paragraph 0008], the instruction set data, and a characterization parameter data, and wherein the control and monitor state provides control signals to the power grid interface and the one or more device interfaces [outgoing software agent comprises executable code for collecting data indicative of an operational state of one or more distributed generators coupled to the power grid, and the incoming software agent includes the data indicative of the operational state of the one or more distributed generators - paragraph 0011].
Claims 2 and 12, Akyol teaches the control and monitor state includes a configuration command executor [an agent-based framework can provide one or more of the following capabilities for performing load sequencing: (1) consumer-level distributed agent technology that can describe a load's characteristics (e.g., time of day, duration, frequency, seasonal adjustment, and the like); (2) sequencing and voting to develop a time-slicing scheme (e.g., based on load characteristics); and (3) automatic grouping of intelligent sensors and/or controllers Into "smart" groups (e.g., based on the number of sensors and controllers in group, the sensors and controllers being on the same feeder, and the like). – see paragraph 0204]; 
a plurality of programs, each of the plurality of programs receiving a configuration from the configuration command executor and each of the plurality of 
a mode enforcer receiving the winning mode from the negotiator, generating the current operating parameters based on the winning mode, providing instructions to one or more interface drivers to execute the operating parameters [The agent framework can be extended to equipment located at customer premises as wall. At each tier, the zone controllers can be implemented as "software agents". The software agents can collaborate with each other, exchange information (securely), and iterate until desired goals are reached. – paragraph 0208].
Claims 3 and 13, Akyol teaches each of the plurality of programs has a priority and the negotiator consider [household agents operating using the cooperative technique use a "belief-desire-intent" mode! of agent behavior. According to this model, the “belief” of the agent is based on states of the other agents (e.g., energy use, priority), the “desire" of the agent is based on the goals of the agent (e.g., to meet its substation's energy use goal while still maintaining quality of service to its resident), and the "intent" of the agent is based on their available actions (e.g., run their appliances or to conserve) – paragraph 0233].
Claims 4 and 14, Akyol teaches the priority is based on the type of program, with the plurality of programs be prioritized in order of safety, longevity, utility demands, consumer interests, and default programs [household agents operating using the 
Claims 5 and 15, Akyol teaches the plurality of programs includes one or more of rule set programs, sequence programs, override programs, timeline programs, PV self-consumption programs, energy arbitrage programs, power flow limiting programs, alert programs, and client tag timeline programs ['rule set programs' - household agents cooperate with one another in order to meet the substation's energy goal. For example, using a set of rules common to all the agents - paragraph 0231].
Claims 6 and 16, Akyol teaches that the interface drivers provide operating signals to the power grid interface and the one or more device interfaces [a control unit for controlling the distribution of power along the power grid (e.g., a transformer, switch, circuit breaker, or any other device on the power grid configured to perform a control action), and the like. Further, any of the control units can also include or receive information from one or more sensors - paragraph 0033].
Claims 7 and 17, Akyol teaches the one or more device interfaces includes one or more storage interfaces to one or more storage devices [a control unit for a distributed generator (e.g., photovoltaic arrays, wind turbines, or electric battery charging systems – paragraph 0033].
Claims 8 and 18, Akyol teaches that the one or more storage devices includes a battery [a control unit for a distributed generator (e.g., photovoltaic arrays, wind turbines, or electric battery charging systems - paragraph 0033].
Claims 9 and 19, Akyol teaches that the one or more device interfaces includes one or more generator interfaces to one or more energy generation device [e.g., photovoltaic arrays, wind turbines, or electric battery charging systems - paragraph 0033].
Claims 10 and 20, Akyol teaches that the one or more energy generation device can include one or more devices from a set consisting of photo-voltaic solar generators, fuel cell generators, hydro-electric generators, and internal combustion generators [e.g., photovoltaic Unisys, wind turbines, or electric battery charging systems – paragraph 0033].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437.  The examiner can normally be reached on Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ZHIPENG WANG/Primary Examiner, Art Unit 2115